 
Exhibit 10.2
 
SUBSCRIPTION AGREEMENT


EFT BIOTECH HOLDINGS, Inc.


Up to 10,000,000 Units/USD $3.80 per Unit
Each Unit Consisting of One Share of Common Stock
And One Two-Year Warrant Exercisable at USD $3.80 per Share


For Non-U.S. Purchasers


Pursuant to Regulation S




EFT BioTech Holdings, Inc., a Nevada corporation (the “Company”), is offering to
sell to the undersigned Units of the Company at the purchase price of USD $3.80
per Unit (the “Units”). Each Unit consists of one share of common stock, $0.0001
par value per share of the Company (the “Unit Share”) and one two-year
redeemable common stock purchase warrant (the “Warrant”).  The Warrant is
exercisable to purchase one share of common stock of the Company at USD $3.80
per share at any time from the date of issuance until the second anniversary
date of the date of issuance (the “Warrant Shares” and together with the Units,
Units Shares and  Warrants, the “Securities”). The Warrants are redeemable, on a
pro rata basis, by the Company at a purchase price of USD $0.0001 per Warrant 30
days from the 10th consecutive trading day that the closing sales price, or the
average of the closing bid and asked price in the event that the Company’s
common stock trades on the OTC or any public securities market within the U.S.,
of the Company’s common stock is at least USD $11.00. The minimum investment is
300 Units (USD $1,140), except we may accept subscriptions for lesser amounts
with the consent of Buckman, Buckman & Reid, Inc., the placement agent of the
Units (“Buckman” or the “Placement Agent”).  Offers and sales of the Units will
be made by the Placement Agent on a “best efforts” basis only to non-U.S.
Persons as defined in, and pursuant to, Regulation S under the Securities Act of
1933, as amended (“Securities Act”) (the “Offering”).


THAT THE SECURITIES WILL BE MADE AVAILABLE ONLY TO NON-U.S. RESIDENTS UNDER
REGULATION S PROMULGATED UNDER THE SECURITIES ACT. THE SECURITIES OFFERED HEREBY
ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS FOR OFFERINGS OUTSIDE
THE UNITED STATES. SUCH EXEMPTIONS LIMIT THE NUMBER AND TYPES OF INVESTORS TO
WHICH THE OFFERING WILL BE MADE AND RESTRICT SUBSEQUENT SALES AND/OR TRANSFERS
OF THE SECURITIES WITHIN THE UNITED STATES.
 
AN APPLICATION FOR THE UNITS IS NOT INVITED FROM ANY PERSONS IN HONG KONG OTHER
THAN A PERSON TO WHOM A COPY OF THE OFFERING MATERIALS HAS BEEN ISSUED BY US,
AND IF MADE, WILL NOT BE ACCEPTED, UNLESS THE APPLICANT SATISFIES US THAT HE IS
A PROFESSIONAL INVESTOR WITHIN THE MEANING OF THE SECURITIES AND FUTURES
ORDINANCE (CHAPTER 571 OF THE LAWS OF HONG KONG).


 
 

--------------------------------------------------------------------------------

 


A. 
Subscription.



1.           The undersigned hereby subscribes for the number of Units set forth
on the signature page below at a purchase price of $3.80 per Unit.


2.           Enclosed is a check made payable to the “United Commercial Bank as
Escrow Agent for EFT BioTech Holdings, Inc.” or confirmation of a wire transfer
in accordance with the following instructions, in the full amount of the
purchase price of the Units subscribed for:
 
 
Wire Instructions:
Bank Name:
United Commercial Bank
Bank Address:
1228 S. Baldwin Ave, Arcadia CA 91007
Routing No:
 (ABA) 321070450
Account Name:
 EFT BioTech Holdings Escrow Account

 


B. 
Subscriber’s Acknowledgements and Agreements.



The undersigned understands, acknowledges and agrees that:
 
1.           This subscription may be accepted or rejected in whole or in part
by the Company and the Placement Agent, in their sole discretion.
 
2.           Except as provided under applicable securities laws, this
subscription is and shall be irrevocable except that (i) the undersigned’s
execution and delivery of this Subscription Agreement will not constitute an
agreement between the Company, Placement Agent  and the undersigned until this
Subscription Agreement is accepted on behalf of the Company and, if not so
accepted, the undersigned’s subscription and obligations hereunder will
terminate and (ii) the undersigned can, at any time prior to acceptance of this
Subscription Agreement, request in writing that the undersigned be released from
the obligations hereunder (and the Company may, but need not, in its discretion,
elect to release the undersigned from the subscription and from such
obligations).
 
3.           No federal, state, or foreign agency has made any findings or
determination as to the fairness of the terms of this offering.  The Securities
have not been recommended or endorsed by any U.S. federal or state securities
commission or regulatory agency or any foreign securities commission or
regulatory authority.
 
4.           The undersigned acknowledges that the Company has made no
representations with respect to registration of the Securities under the
Securities Act, that no such registration is contemplated, and the undersigned
must be prepared to bear the economic risk of his/her investment for an
indefinite period of time.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           The following securities law matters are applicable to this
offering:


TO ALL SUBSCRIBERS:  THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE OFFERED OR SOLD IN THE UNITED
STATES OR TO U.S. PERSONS UNLESS PURSUANT TO REGULATION S OR THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.  IT IS THE RESPONSIBILITY OF
ANY INVESTOR PURCHASING THE SECURITIES TO SATISFY ITSELF AS TO FULL OBSERVANCE
OF THE LAWS OF ANY RELEVANT TERRITORY OUTSIDE THE UNITED STATES IN CONNECTION
WITH ANY SUCH PERSON, INCLUDING OBTAINING ANY REQUIRED GOVERNMENTAL OR OTHER
CONSENTS AND OBSERVING ANY OTHER APPLICABLE REQUIREMENTS.


WARNING:


TO SUBSCRIBERS IN HONG KONG: THE OFFERING MEMORANDUM RELATING TO THE SECURITIES
HAS NOT BEEN REVIEWED BY ANY REGULATORY AUTHORITY IN HONG KONG.  YOU ARE ADVISED
TO EXERCISE CAUTION IN RELATION TO THE OFFER.  IF YOU ARE IN DOUBT ABOUT ANY OF
THE CONTENTS OF THIS DOCUMENT OR OF THE OFFERING MEMORANDUM RELATING TO THE
OFFERING OF THE SECURITIES, YOU SHOULD OBTAIN INDEPENDENT PROFESSIONAL ADVICE.


THIS DOCUMENT RELATES TO A SUBSCRIPTION FOR THE SECURITIES WHICH ARE OFFERED IN
A PRIVATE PLACEMENT AND IS NOT A PROSPECTUS.  NEITHER THIS SUBSCRIPTION
AGREEMENT NOR THE OFFERING MEMORANDUM RELATING TO THE SECURITIES CONSTITUTES OR
FORMS ANY PART OF AN OFFER, SOLICITATION OR INVITATION TO THE PUBLIC IN HONG
KONG TO SUBSCRIBE FOR, UNDERWRITE OR PURCHASE ANY SHARES OR OTHER SECURITIES OR
COMMITMENT WHATSOEVER.  NEITHER THIS DOCUMENT NOR THE OFFERING MEMORANDUM
RELATING TO THE SECURTIES HAS BEEN APPROVED BY THE SECURITIES AND FUTURES
COMMISSION OF HONG KONG, NOR HAS A COPY OF THE OFFERNG MEMORANDUM BEEN
REGISTERED BY THE REGISTRAR OF COMPANIES IN HONG KONG.


AN APPLICATION FOR THE UNITS IS NOT INVITED FROM ANY PERSONS IN HONG KONG OTHER
THAN A PERSON TO WHOM A COPY OF THE OFFERING MATERIALS HAS BEEN ISSUED BY US,
AND IF MADE, WILL NOT BE ACCEPTED, UNLESS THE APPLICANT SATISFIES US THAT HE IS
A PROFESSIONAL INVESTOR WITHIN THE MEANING OF THE SECURITIES AND FUTURES
ORDINANCE (CHAPTER 571 OF THE LAWS OF HONG KONG).




C. 
Subscriber’s Representations and Warranties.



The undersigned hereby represents and warrants to and further agrees with the
Company as follows:


1. That the Purchaser is not a resident of the United States and is not
purchasing the Securities within the United States or its territories.


2. That the Purchaser is a “Professional Investor” within the meaning of the
securities and futures ordinance (Chapter 571 of the laws of Hong Kong).


3. The undersigned understands and acknowledges that (a) the Securities have not
and will not be registered under the Securities Act, and may not be offered or
sold in the United States or to, or for the account or benefit of, any “U.S.
Person” (as defined in Regulation S), unless such Securities are registered
under the Securities Act or such offer or sale is made pursuant to an exemption
from the registration requirements of the Securities Act, and (b) the Securities
are being offered and sold pursuant to the terms of Regulation S under the
Securities Act, which permits securities to be sold to Non-U.S. Persons in
“offshore transactions” (as defined in Regulation S), subject to certain terms
and conditions.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           The undersigned is purchasing the Securities for its own account or
for persons or accounts as to which it exercises investment discretion.  Neither
the undersigned nor such person or account is a U.S. Person.  The undersigned
has executed this Subscription Agreement outside the United States.  The offer
to the undersigned and sale of the Units has occurred outside the United States.


5.           The undersigned has agreed to purchase the Units for investment
purposes and not with a view to a distribution.  To the extent that the
Securities are registered in the name of the undersigned’s nominee, the
undersigned confirms that such nominee is acting as custodian for the
undersigned of such securities.


6.           The undersigned understands that for a period of one year
commencing on the date of sale to the undersigned (the “Restricted Period”), the
undersigned shall not engage in any activity for the purpose of, or which may
reasonably be expected to have the effect of, conditioning the market in the
United States for the Securities, or offer, sell or transfer the Securities in
the United States or to, or for the account or benefit of, a U.S. Person.


7.           Unless registered under the Securities Act, any proposed offer,
sale or transfer during the Restricted Period of any of the Securities shall be
subject to the condition that the undersigned must deliver to the Company (a) a
written certification that neither record nor beneficial ownership of the
Securities has been offered or sold in the United States or to, or for the
account or benefit of, any U.S. Person, (b) a written certification of the
proposed transferee that such transferee (or any account for which such
transferee is acquiring the Securities) is not a U.S. Person, that such
transferee is acquiring such Securities for such transferee’s own account (or an
account over which it has investment discretion), and that such transferee is
knowledgeable of and agrees to be bound by the restrictions on re-sale set forth
in this section and Regulation S during the Restricted Period, and (c) a written
opinion of United States counsel, in form and substance satisfactory to the
Company, to the effect that the offer, sale and transfer of such Securities are
exempt from registration under the Securities Act.


8.           The undersigned will not, directly or indirectly, voluntarily
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) its rights under this
Subscription Agreement or the Securities otherwise than in compliance with the
Securities Act, any applicable state securities or blue sky laws and any
applicable securities laws of jurisdiction outside the United States, and the
rules and regulations promulgated thereunder.


9.           The undersigned agrees for the duration of the Restricted Period
that the certificates representing the Securities will bear a legend restricting
the distribution, resale, transfer, pledge, hypothecation or other disposition
of the Securities in the United States until the Securities are either
registered under the Securities Act or an opinion of counsel reasonably
satisfactory to the Company is received that the securities are eligible for
resale absent registration in the United States.


 
4

--------------------------------------------------------------------------------

 


10.           If the undersigned publicly re-offers all or any part of the
Securities in the United States, the undersigned (and/or certain persons who
participate in any such re-offer) may be deemed, under certain circumstances, to
be an “underwriter” as defined in Section 2(11) of the Securities Act.  If the
undersigned plans to make any such re-offer, it will consult with its counsel
prior to any such re-offer in order to determine its liabilities and obligations
under this Subscription Agreement, the Securities Act and any applicable state
securities or blue sky laws.


11.           The undersigned’s overall commitment to investments which are not
readily marketable is not disproportionate to the undersigned’s net worth and
the undersigned’s investment in the Company will not cause such overall
commitment to become excessive.  The undersigned has adequate net worth and
means of providing for current needs and personal contingencies to sustain a
complete loss of the undersigned’s investment in the Company, and the
undersigned has no need for liquidity in this investment.


12.           The undersigned has had an opportunity to ask questions of and
receive answers from representatives of the Company with respect to this
offering.  The Company has made available to the undersigned all documents
requested and has provided answers to all of the undersigned's questions
relating to an investment in the Company.


13.           The undersigned understands that an investment in the Company is
speculative and involves a high degree of risk, and the undersigned has
carefully reviewed and is aware of all of the risk factors related to the
purchase of Securities.


14.           If this Subscription Agreement is executed and delivered on behalf
of a partnership, trust, corporation or other entity:  the undersigned has been
duly authorized to execute and deliver this Subscription Agreement and all other
documents and instruments (if any) executed and delivered on behalf of such
entity in connection with its purchase of the Units for which the undersigned is
subscribing.


15.           The foregoing representations and warranties are true as of the
date of this Subscription Agreement and shall be true as of the date of the
Company issues and sells Units to the undersigned.  If such representations and
warranties shall not be true in any respect prior to such date, the undersigned
will give prompt written notice of such fact to the Company.


16.           The undersigned shall indemnify and hold harmless the Company and
the Placement Agent and their respective officers, directors and employees and
any of its professional advisors, from and against any and all loss, damage,
liability or expense, including costs and reasonable attorney's fees, to which
they may become subject or which they may incur by reason of or in connection
with any misrepresentation made by the undersigned herein, any breach of any of
the undersigned’s representations or warranties made herein, or the
undersigned's failure to fulfill any of its covenants or agreements herein.
 
 
5

--------------------------------------------------------------------------------

 
 
17.           The information about the Company which has been disclosed to the
undersigned in connection with the undersigned's purchase of the Units is deemed
to be “Confidential Information” of the Company, and the undersigned represents
and warrants to, and hereby agrees with, the Company, that unless the Company
has consented in writing to the contrary, the undersigned will use the
undersigned's best efforts not to disclose such Confidential Information to
others or use any part of such Confidential Information that has been disclosed
to the undersigned, except any part thereof (i) which may be in the public
domain, or (ii) which may be independently disclosed to the undersigned by any
third party not itself in a confidential relationship with the Company, or (iii)
which may already be in possession (otherwise than through disclosure by the
Company or by any third party that is in a confidential relationship with the
Company) of the undersigned, or (iv) which the undersigned may be required to
disclose by order of a court or administrative agency having competent
jurisdiction; provided, however, that this paragraph shall be terminated and be
of no force or effect with respect to any such Confidential Information upon
such Confidential Information becoming a part of the public domain through
action by anyone other than the undersigned.  The representations, warranties,
acknowledgments and covenants made by the undersigned herein extend to and apply
to all of the Securities acquired by the undersigned.  Execution of the
documents evidencing the transfer of the Securities shall constitute a
confirmation by the undersigned that all of the representa­tions, warranties and
covenants made herein shall be true and correct at such time.


D. 
Company’s Acknowledgements and Agreements.



1.   The Company, its affiliates and any person acting on behalf of, or as an
agent of, any of the foregoing, whether as principal or agent, (a) has offered
and sold the Units to the Purchasers only in an “offshore transaction” (as
defined in Regulation S), (b) has not engaged with respect to the Securities in
any “directed selling efforts” (as defined in Regulation S), (c) has complied
with all “offering restrictions” (as defined in Regulation S) in respect of the
Securities, (d) has not made any offers or sales of any of the Securities or any
interest therein in the United States or to, or for the account or benefit of,
any U.S. Person, and (e) has not made any sales of any of the Securities or any
interest therein to any person other than the persons executing Subscription
Agreements with the Company.


2.   Within seven (7) business days after the Restricted Period or at any time
thereafter, the Company will deliver to the undersigned or its nominee who is
acting as custodian therefor or any subsequent holder who has received a
certificate representing the Securities which bears the legend described above
(the “Legended Stock Certificate”), without cost to the undersigned or
subsequent holder, a substitute stock certificate only upon surrender of the
Legended Stock Certificate which, in the case of any holder subsequent to the
undersigned, must be duly endorsed for transfer or surrender.


 
6

--------------------------------------------------------------------------------

 


E. 
Miscellaneous



1.           Notices. Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or three
(3) days after deposit in the United States Post Office, by registered or
certified mail, addressed to a party at its address hereinafter shown below or
at such address which party may designated by ten (10) days advance written
notice to the other party.


2.           Applicable Law. This agreement shall be construed in accordance
with and governed by the laws of the State of New Jersey.


3.           Arbitration. The undersigned acknowledges and agrees that any
controversy or claim arising our of or relating to this investment, shall be
settled by arbitration in accordance with the Rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof.


4.           Headings. The headings used in this document are for organizational
purposes only and should not be interpreted as altering in any way or
eliminating provisions contained herein.


5.           Entire Agreement. This agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supercedes any
prior understandings, whether oral or written.








[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]
 
 

 
 
7

--------------------------------------------------------------------------------

 
 
Date: ______________________
     
Number of Units
 
Subscribed for:
___________________________ Units
       
Total Purchase Price
 
(USD $3.80 per Unit)
$__________________________
   

 
 
____________________________
__________________________
Taxpayer I.D. Number
Signature of Subscriber
     
Capacity in which signed:
     
___________________________
   
Subscriber’s name and business
Subscriber’s mailing address
Address (please type or print)
(if different than business address)
       
___________________________
____________________________
       
___________________________
____________________________
       
___________________________
____________________________
       
___________________________
____________________________

 
 
 
Accepted:




EFT BIOTECH HOLDINGS, INC.


By: ____________________________


Title: ___________________________


Date: ___________________________


 
8

--------------------------------------------------------------------------------

 
 